Title: To James Madison from Thomas Law, 15 July 1804
From: Law, Thomas
To: Madison, James



Sir.
Washington July 15 1804
As the present Administration takes every opportunity to promote the happiness of those around them, I am induced to submit to your perusal imaginary Speeches to the Indians now here which I wrote on Saturday for my amusement, but which (as my mind tells me I ought not to suppress them) I now trouble you with.

Mr Dunn a very sensible Irish Gentleman who visited the Indians informed me, that the bar to their advancement was their maxim to despise property & to live as hunters without a division of their lands; a system encouraged by the whites who bought their skins.
If the President could appoint a person to form a written character for their Letters, & a Vocabulary & to establish a school, ideas could soon be communicated to them through the press.
It is pitiable to see them fast tending to annihilation—with apologies for this intrusion I remain with esteem Yr Mt Obt H St
Thomas Law.
